JONES, Justice.
The parties to this cause, through their respective counsel, have filed a joint motion to remand, which motion is due to be, and hereby is, granted.
This case represents a noteworthy “First” in this Court. Rule 33, ARAP, provides, under limited circumstances, for a prehearing conference in the appellate courts of this State. A careful study of the excellent briefs filed by counsel indicated a common understanding of the Homestead Statutes — the single issue presented — and their application to the facts of the case at bar. The forthrightness of counsel for each of the adverse parties caused this Court on its own motion to schedule and hold a prehearing conference. Subsequently, the parties submitted a settlement agreement in writing followed by a joint motion to remand the cause to the trial Court for the entering of a substitute final decree effecting the settlement agreement of the parties.
Motion granted and cause remanded.
HEFLIN, C. J., and MERRILL, MADDOX, and SHORES, JJ., concur.